Citation Nr: 1801419	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  10-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lung disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2017, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record.  

This matter was remanded by the Board in October 2015 for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board again finds that additional development is needed before the Veteran's claim on appeal can be decided.

The Veteran submits that his lung disability can be attributed to his service as medic in Korea.  Specifically, the Veteran states that during combat, he would bring wounded soldiers to an ambulance by travelling up and down a hill in a Jeep with the windows down.  The Veteran submits that they travelled with the windows down because the opposing forces could see the windshield glass.  In that process, the Veteran submits that he inhaled dust and other particulates in the air.  Alternatively, the Veteran submits that his lung disability is due to exposure to mustard gas and/or asbestos. 

According to his service personnel records, the Veteran served as a medical aidman in service.  Although at his hearing, he referred to himself as a combat medic, at an earlier VA examination in connection with another claim, he denied any combat experience.  At this point, the Board does not accept that the Veteran served in combat. 

In July 2009, VA notified the Veteran about a formal finding of unavailability of service medical records due to a fire in 1973.  

As for mustard gas exposure, the record indicates that the Veteran's name is not found in the U.S. Department of Defense and VA Chemical Biological Warfare Exposure System and the Veteran stated that he does not know whether he was exposed to mustard gas.  At this point, the Veteran's claimed exposure to mustard gas has not been established.  

As for exposure to dust, given the Veteran's testimony and the missing service treatment records, the Board finds that a VA examination is necessary.

As for asbestos exposure, the record shows that the Veteran has only made vague references to such exposure.  On remand, the Veteran will have the opportunity to explain the nature of the claimed exposure. 

The Board notes that at the hearing, the Veteran and his representative indicated that there are statements from private physicians on the record connecting his lung disability to his service.  The Board advises the Veteran that no such statements appear on the record, and that it is ultimately his responsibility to obtain and submit those records.  He is further advised that if he requires assistance in obtaining the referenced records, he should promptly contact the Agency of Original Jurisdiction for that assistance.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide specific information concerning his claimed asbestos exposure, including the dates of such exposure, the location of the exposure, and the nature of the exposure.  If the Veteran provides the requested information, undertake any appropriate development to determine whether the Veteran was exposed to asbestos during active service.

2.  Then, schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's lung disability, including nocardia pneumonia.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  All appropriate tests and studies should be performed and all findings should be set forth in detail.  

The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should respond to the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's lung disability is etiologically related to active service? 

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





